DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22, in the reply filed on 1/4/21 is acknowledged.  The traversal is on the ground(s) that the Manicke et al. (U.S. Patent Application Publication 2008/0156411) process teaches the opposite of Applicant’s amended claims.  This is not found persuasive because the amended claims (filed 1/4/21) of Groups I and II (the groups of claims as set forth in the requirement for restriction mailed 11/4/20) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature at least in view of Kato (U.S. Patent Application Publication 2015/0013898) as more fully set forth below wherein because at least the claimed process does not make a contribution over the prior art there is no special technical feature (required by Groups I and II) and Groups I and II lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "long" in claim 1 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 recites the limitation "the liquid (meth)acrylic syrup" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the compounds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 requires “the composition consisting of the (meth)acrylic monomer and the (meth)acrylic polymer” in lines 5 and 8.  The transitional phrase “consisting of” is unclear and confusing as the composition as set forth in claim 11 is required to comprise a (meth)acrylic monomer, a (meth)acrylic polymer, and a radical initiator.  The transitional phrase is interpreted as “comprising”.
The term "low" in claim 18 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 18, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. Patent Application Publication 2015/0013898).
Kato discloses a process for manufacturing an object made of a thermoplastic polymer composite from at least two parts made of thermoplastic polymer composite, the thermoplastic polymer composite comprising a fibrous reinforcement of long fibers (length of 1 mm or more and 100 mm or less considered long fibers there being no definition or further limitation of “long” fibers to preclude this interpretation) or continuous fibers and a thermoplastic polymer matrix (Paragraphs 0030-0038 and 0070), the process comprising the steps of: arranging the two parts (1, 1’) made of thermoplastic polymer composite adjacent or overlapping at an assembly interface zone, and heating to melt the thermoplastic polymer matrix at the assembly interface zone, so as to form an object made of thermoplastic polymer composite comprising a welded interface (Figure 2 and Paragraphs 0030-0038, 0070, and 0073-0079).
Regarding claim 2, Kato teaches the at least two parts made of thermoplastic polymer composite are parts made of (meth)acrylic thermoplastic polymer composite (Paragraphs 0033 and 0070).  
Regarding claim 3, Kato teaches the process comprises a step prior to the arranging step, of manufacturing at least two parts (1, 1’) made of (meth)acrylic thermoplastic polymer composite, 
Regarding claim 4, Kato teaches the fibrous reinforcement comprises carbon fibers (Paragraph 0035).  
Regarding claim 6, Kato teaches the process further comprises, after the heating step (i.e. “Thereafter, the current application is stopped,”, a step of applying pressure at the interface in order to weld the at least two parts made of thermoplastic polymer composite together (i.e. “and the composite materials are kept being pressed until the joined portion cools sufficiently.”) (Paragraph 0079).  
Regarding claim 7, Kato teaches the (meth)acrylic thermoplastic polymer is poly(methyl methacrylate) (PMMA) (Paragraph 0033).
Regarding claim 8, Kato teaches the (meth)acrylic thermoplastic polymer is PMMA, i.e. PMMA is a polymer that has a glass transition temperature (Tg) of between 50°C and 160°C.  
Regarding claim 9, Kato teaches the (meth)acrylic thermoplastic polymer matrix further comprises one or more additives or fillers (Paragraph 0044).  
Regarding claim 18, Kato teaches the parts made of thermoplastic polymer composite are manufactured by injection molding (Paragraph 0046) considered low-pressure injection molding, it being noted the injection molding taught by Kato necessarily occurs at a pressure which pressure is considered low-pressure there being no definition or further limitation of “low-pressure” to preclude this interpretation.  
Regarding claim 19, Kato teaches at least one (1) of the two parts made of thermoplastic polymer composite comprises a (additional surface) layer (4) of (meth)acrylic thermoplastic polymer at least 0.5 mm thick (and up to 20 mm thick) on the surface intended to be welded (Paragraph 0064).  
Regarding claim 21, Kato teaches the thermoplastic polymer matrix is melted by a resistance wire (carbon fiber) welding technique (Paragraph 0075). 
.
Claims 1-4, 6, 8, 9, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Tooren et al. (U.S. Patent Application Publication 2018/0063895).
Van Tooren discloses a process for manufacturing an object made of a thermoplastic polymer composite from at least two parts made of thermoplastic polymer composite, the thermoplastic polymer composite comprising a fibrous reinforcement of long fibers or continuous fibers (i.e. the fibers present both on the surface of the parts to be welded see paragraphs 0029 and 0069 and within the parts to be welded see paragraphs 0045 and 0068) and a thermoplastic polymer matrix (i.e. the matrix present both on the surface of the parts to be welded see paragraphs 0034 and 0069 and within the parts to be welded see paragraphs 0041 and 0068), the process comprising the steps of: arranging the two parts (40, 46) made of thermoplastic polymer composite adjacent or overlapping at an assembly interface zone, and heating to melt the thermoplastic polymer matrix at the assembly interface zone, so as to form an object made of thermoplastic polymer composite comprising a welded interface (Figure 5 and Paragraphs 0029, 0034, 0041, 0045, 0068, and 0069).
Regarding claim 2, Van Tooren teaches the at least two parts made of thermoplastic polymer composite are parts made of (meth)acrylic thermoplastic polymer composite (Paragraphs 0035 and 0068).  
Regarding claim 3, Van Tooren teaches the process comprises a step prior to the arranging step, of manufacturing at least two parts (40, 46) made of (meth)acrylic thermoplastic polymer composite, comprising a fibrous reinforcement and a (meth)acrylic thermoplastic polymer matrix (Figures 3 and 5).  

Regarding claim 6, Van Tooren teaches the process further comprises, after the heating step a step of applying pressure at the interface in order to weld the at least two parts made of thermoplastic polymer composite together (i.e. “The surfaces are generally held in contact under pressure while the materials cool below the softening temperatures to complete the bonding process.”) (Paragraph 0004).  
Regarding claim 8, Van Tooren teaches the (meth)acrylic thermoplastic polymer has a glass transition temperature (Tg) of between 50°C and 160°C (Paragraph 0035).  
Regarding claim 9, Van Tooren teaches the (meth)acrylic thermoplastic polymer matrix further comprises one or more additives or fillers (Paragraph 0048).  
Regarding claim 21, Van Tooren teaches the thermoplastic polymer matrix is melted by an induction welding technique (Paragraph 0070). 
Regarding claim 22, Van Tooren teaches at least one of the two parts made of thermoplastic polymer composite comprises at least one resistive filament (42) (of metal or carbon and considered a resistive filament and including as set forth in paragraph 018 of the instant specification) located at the assembly interface zone (Paragraphs 0029 and 0031).
Claims 1, 4, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvanus et al. (U.S. Patent Application Publication 2016/0177988).
Silvanus discloses a process for manufacturing an object made of a thermoplastic polymer composite from at least two parts made of thermoplastic polymer composite, the thermoplastic polymer composite comprising a fibrous reinforcement of long fibers and a thermoplastic polymer matrix (Paragraph 0031), the process comprising the steps of: arranging the two parts (10, 12) made of thermoplastic polymer composite adjacent or overlapping at an assembly interface zone, and heating to melt the thermoplastic polymer matrix at the assembly interface zone, so as to form an object made of 
Regarding claim 4, Silvanus teaches the fibrous reinforcement comprises carbon fibers (Paragraph 0033).  
Regarding claim 21, Silvanus teaches the thermoplastic polymer matrix is melted by an induction welding technique or resistance wire welding technique (Paragraph 0038 and 0040). 
Regarding claim 22, Silvanus teaches at least one of the two parts made of thermoplastic polymer composite comprises (on a surface) at least one resistive filament (20) (of thin metal wire and considered a resistive filament and including as set forth in paragraph 018 of the instant specification) located at the assembly interface zone (Paragraphs 0034 and 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, 5, 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Kato is described above in full detail.  
Regarding claim 5, Kato teaches the fibrous reinforcement is based on fibers having a length of 1 to 100 mm (for long fiber) or greater than 100 mm (for continuous fiber) and a diameter of 3 to 12 µm (Paragraphs 0037 and 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the fibrous reinforcement taught by Kato is based on fibers having an aspect ratio of at least 1000 as is well within the predictable values for the aspect ratio based on the length and diameter of the fibers as taught by Kato.
Regarding claims 2, 3, 7-9, and 19, Kato teaches the at least two parts made of thermoplastic polymer composite are parts made of (meth)acrylic thermoplastic polymer (includes PMMA) composite (Paragraphs 0033 and 0070) as set forth above.  In the event it is somehow considered Kato does not necessarily anticipate the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the at least two parts made of thermoplastic polymer composite taught by Kato are parts made of (meth)acrylic thermoplastic polymer (includes PMMA) composite as is the express direction in Kato (Paragraphs 0033 and 0070).
Claims 2, 3, 5, 7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Gerard ‘362 et al. (U.S. Patent Application Publication 2015/0218362) or Gerard ‘845 et al. (WO 2013/056845).
Kato is described above in full detail.  Kato teaches the at least two parts made of thermoplastic polymer composite are parts made of thermoplastic polymer matrix (such as meth(acrylic) based) and fibrous reinforcement without teaching away from any particular thermoplastic polymer or any particular method of forming the thermoplastic polymer or any particular method of forming the two parts made of the thermoplastic polymer composite.  It is well understood in the art as taught by Gerard ‘362 (Paragraphs 0001, 0002, 0017-0022, 00740086, 0090, 0101, 0102, 0107-0112, 01160122-0142, .
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Polymer Reviews (“A Review of the Properties and Applications of Poly (Methyl Methacrylate) (PMMA)”).
Regarding claim 8, Kato is described above in full detail.  Kato teaches the (meth)acrylic thermoplastic polymer is PMMA, i.e. PMMA is a polymer that has a glass transition temperature (Tg) of between 50°C and 160°C.  In the event it is somehow considered Kato does not necessarily teach the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the (meth)acrylic thermoplastic polymer of PMMA as taught by Kato has a glass transition temperature (Tg) of between 50°C and 160°C as the conventional and well understood Tg for PMMA is between 55°C and 130°C and typically 110 to 120°C as evidenced by Polymer Reviews (“2.1 Physical Properties of PMMA” and Table 1).
Regarding claim 20, Kato is described above in full detail.  Kato does not expressly teach the temperature at the welded interface during the heating step other than the heating step melts the thermoplastic polymer matrix (Paragraph 0079) so that the temperature must achieve melting of the .
Claims 2, 3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Tooren.
Van Tooren is described above in full detail.  
Regarding claim 6, Van Tooren teaches the process further comprises, after the heating step a step of applying pressure at the interface in order to weld the at least two parts made of thermoplastic polymer composite together (i.e. “The surfaces are generally held in contact under pressure while the materials cool below the softening temperatures to complete the bonding process.”) (Paragraph 0004).  In the event it is somehow considered Van Tooren does not necessarily anticipate the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the process taught by Van Tooren further comprises, after the heating step a step of applying pressure at the interface in order to weld the at least two parts made of thermoplastic polymer composite together as is generally performed as taught by Van Tooren.
Regarding claims 2, 3, 8, and 9, Van Tooren teaches the at least two parts made of thermoplastic polymer composite are parts made of (meth)acrylic thermoplastic polymer (Tg of 159°C) composite (Paragraph 0035 and 0068) as set forth above.  In the event it is somehow considered Van Tooren does not necessarily anticipate the limitation the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the at least two .
Claims 2, 3, 5, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Tooren in view of Gerard ‘362 or Gerard ‘845.
Van Tooren is described above in full detail.  Van Tooren teaches the at least two parts made of thermoplastic polymer composite are parts made of thermoplastic polymer matrix (such as meth(acrylic) based) and fibrous reinforcement without teaching away from any particular thermoplastic polymer or any particular method of forming the thermoplastic polymer or any particular method of forming the two parts made of the thermoplastic polymer composite.  Gerard ‘362 and Gerard ‘845 are described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of manufacturing at least two parts made of thermoplastic polymer composite taught by Van Tooren comprise the steps (and composition) taught by Gerard ‘362 or Gerard ‘845 not only as a simple substitution of one known method (and composition) to form thermoplastic polymer parts to yield predictable results but to form the parts with satisfying mechanical properties, satisfying UV resistance, without defects of bubbles or voids, is carried out at low cost and is capable of large-scale manufacturing.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Tooren in view of polymerdatase.com (“Unfilled Polyethersulfone (PES)”).
Van Tooren is described above in full detail.  Van Tooren does not expressly teach the temperature at the welded interface during the heating step other than during the heating step, the temperature at the welded interface is the melting temperature of the thermoplastic polymer matrix, e.g. the thermoplastic polymer matrix is poly(ether sulfone) (PES) (Paragraphs 0034 and 70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/492,958 in view of Gerard ‘362 or Gerard ‘845 or Van Tooren.  Claims 1-33 of copending Application No. 16/492,958 fully encompass claims 1-5 and 7-22 of the instant invention except for a specific teaching the fibrous reinforcement is long fibers or continuous fibers wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the fibrous reinforcement taught by claims 1-33 of copending Application No. 16/492,958 is long fibers or continuous fibers as is the conventional and predicable fibrous reinforcement for the thermoplastic polymer composite (including as used in wind turbine blade) as evidenced by Gerard ‘362 (Paragraphs 0074 and 0165) or Gerard ‘845 (Page 10, lines 8-16 and Page 18, lines 13-18) or Van Tooren (Paragraphs 0045 and 0075).
This is a provisional nonstatutory double patenting rejection.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/492,958 and Gerard ‘362 or Gerard ‘845  in view of Kato or Van Tooren.  Claims 1-33 of copending Application No. 16/492,958 and Gerard ‘362 or Gerard ‘845 fully encompass claim 6 of the instant invention except for a specific teaching of the step of applying pressure at the interface in order to weld the at least two parts made of thermoplastic composite together is after the heating step wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention after the heating step taught by taught by claims 1-33 of copending Application No. 16/492,958 as modified by Gerard ‘362 or Gerard ‘845 or Van Tooren is the/a step of applying pressure at the interface in order to weld the at least two parts made of thermoplastic composite together during cooling as taught by Kato (described above in full detail) or Van Tooren (described above in full detail).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746